Citation Nr: 0916391	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include adjustment disorder, depression and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to September 
1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In July 2007 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In March 2007, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

The Board notes that the Veteran's appeal originally included 
the issue of entitlement to waiver of recovery of an 
overpayment of pension benefits.  However, the Veteran has 
not submitted a substantive appeal following the issuance of 
the January 2008 statement of the case. Indeed, in March 
2008, the Veteran's representative submitted a motion 
requesting a 45-day extension to submit evidence that was 
granted by the Board in May 2008.  In February 2009, the 
Board again gave the Veteran's representative 45 days to 
submit evidence.  However, neither the Veteran nor his 
representative have submitted any evidence or written 
statements that can be construed to be a substantive appeal 
since then.  See 38 C.F.R. § 20.202.  Accordingly, that issue 
is not in appellate status and no further consideration is 
required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran does not currently meet the diagnostic 
criteria for PTSD.

3.  Any currently diagnosed psychiatric disorder did not have 
its onset in service or within one year thereafter and has 
not been etiologically linked to the Veteran's service, any 
incident therein or to his service-connected disabilities.


CONCLUSION OF LAW

A psychiatric disorder was neither incurred in or aggravated 
by active military service and cannot be presumed to have 
been incurred therein; or as a result of service-connected 
disability.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

In reviewing the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, the Board observes 
that the RO issued VCAA notices to the Veteran in November 
2003, February 2005, March 2006 and August 2007 letters which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The March 2006 and August 2007 letters 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The November 2003 VCAA notice was issued prior to 
the April 2004 rating decision from which the instant appeal 
arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claim prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to this claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical treatment records and evaluations are of 
record, as well as private treatment records, records from 
the Social Security Administration and transcripts of the 
Veteran's testimony at personal hearings and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  The Veteran's representative contends that VA should 
assist the Veteran by attempting to verify his alleged in-
service stressor.  However, as the subsequent decision finds 
that the Veteran does not currently meet the diagnostic 
criteria for a diagnosis of PTSD, verification of the alleged 
stressor is unnecessary.  There remains no issue as to the 
substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2008).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

The Veteran and his representative contend that he currently 
has PTSD as a result of in-service stressors.  Alternatively, 
he contends that any currently diagnosed psychiatric 
disorder, to include adjustment disorder with anxiety, 
depression and PTSD, is either the proximate result of his 
service-connected Hepatitis C or is aggravated by such.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Initially, the Board finds that the overwhelming 
preponderance of the evidence of record does not demonstrate 
that the Veteran currently suffers from PTSD.  VA treatment 
records dating from November 2003 to January 2005, show the 
Veteran sought treatment for complaints of experiencing 
distressing dreams and seeking respite from the stress in his 
life in October 2003.  At that time he reported having bad 
dreams about both military and nonmilitary stressors, 
including his being stabbed sometime after his discharge.  
The examiner diagnosed adjustment disorder, depressed and 
rule out PTSD.  The examiner further noted that the Veteran 
might meet the criteria for PTSD, but that a more thorough 
evaluation, preferably by a neutral examiner, was necessary 
to make a more definitive determination.  Subsequent VA 
treatment records show diagnoses of predominantly adjustment 
disorder and rule-out PTSD.  There are no treatment records 
showing a definitively diagnosed PTSD.

The Board finds that the March 2004 VA psychiatric 
examination report, specifically finding the Veteran did not 
meet the criteria for a PTSD diagnosis, is more probative on 
the question of proper psychiatric diagnosis than the VA 
treatment records which diagnosed rule-out PTSD.  In this 
regard, the Board finds that the March 2004 medical opinion 
against a PTSD diagnosis is more persuasive as the examiner 
indicates that the Veteran's records were reviewed in 
conjunction with the examination.  Further, the March 2004 
examiner offered a rational basis for his conclusion.  The 
examiner specifically noted that the Veteran did not meet the 
full criteria to support a diagnosis of PTSD.  In general, 
psychiatric history is relevant to determining a psychiatric 
diagnosis, and the Board concludes that it is particularly 
relevant in this case where that history is extensive.  Cf. 
38 C.F.R. §§ 4.2, 4.13, 4.125; see Nieves-Rodriguez v. Peake, 
No. 06-3012 (U.S. Vet. App. Dec. 1, 2008) (a medical opinion 
may not be discounted solely because the examiner did not 
review the claims file).  For these reasons, the Board 
assigns more probative value to the March 2004 examiner's 
findings and conclusions than it does to the findings in the 
VA treatment records indicating a diagnosis of rule-out PTSD.  
Evans v. West, 12 Vet. App. 22, 26 (1998); Winsett v. West, 
11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it 
is not error for the Board to value one medical opinion over 
another, so long as a rationale basis for doing so is given).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Thus, 
service connection for PTSD must be denied on this basis 
alone.

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, the Board determines that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  

Likewise, after carefully reviewing all of the evidence of 
record, the Board finds that the preponderance of the 
evidence of record does not demonstrate that the Veteran's 
current psychiatric disorder had its onset in service or 
within one year of his discharge from service in September 
1974.  Initially, the Board observes that the Veteran's 
service treatment records show no relevant complaints, 
findings, treatment or diagnoses.  His September 1974 
discharge examination report shows a clinical psychiatric 
evaluation was normal.  VA and private treatment records, 
dating from November 1984 to January 2005 show the Veteran 
received ongoing treatment for a psychiatric disorder 
primarily diagnosed as adjustment disorder, and also 
variously diagnosed as rule-out PTSD, dysthymic disorder and 
depression.  The March 2004 VA psychiatric examination report 
shows that the Veteran first sought psychiatric treatment for 
diagnosed adjustment disorder in 1996 associated with his HIV 
status and a recent potentially deadly assault on him.  The 
earliest competent medical evidence of a diagnosed 
psychiatric disorder is in 2003, almost 30 years after his 
discharge from service.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the Veteran's psychiatric disorder, to include 
adjustment disorder, dysthymic disorder and depression, and 
his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  Moreover, there is 
no competent medical opinion of record etiologically linking 
any currently diagnosed psychiatric disorder, to include 
adjustment disorder, dysthymic disorder and depression, to 
service or any incident therein.  

VA requested the Veteran submit evidence etiologically 
linking his current acquired psychiatric disorder to his 
service or any incident therein.  However, he has not 
submitted the requested evidence.  

Finally, although the Veteran contends that his service-
connected Hepatitis C either caused or aggravates his 
diagnosed psychiatric disorder, the Board finds that the 
preponderance of the evidence is against his claim.  While 
the evidence reveals that he has a current psychiatric 
diagnosis, most often identified as an adjustment disorder or 
dysthymic disorder, the preponderance of the competent 
evidence of record does not etiologically link the Veteran's 
psychiatric disorder to his service or to his service-
connected Hepatitis C.  In fact, a VA psychologist, after 
conducting an August 2007 VA psychiatric examination, and 
reviewing the Veteran's claims files, opines that, with 
minimal to no evidence of active Hepatitis C, and with 
multiple other medical conditions known to contribute to the 
onset of depression, it is more likely than not that the 
Veteran's Hepatitis C is not causing any of his depressive 
symptoms and is not aggravating the depressive symptoms to 
any measurable degree.  

Although the Veteran believes his currently diagnosed 
psychiatric disorder is the result of his alleged in-service 
stressor or is secondary to his service-connected Hepatitis 
C, he is not competent to provide evidence that requires 
medical knowledge.  Grottveit, supra.; Espiritu, supra.  
Accordingly, the claim for service connection for psychiatric 
disorder, to include adjustment disorder, depression, and 
PTSD must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disorder, to include 
adjustment disorder, depression, and PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


